Citation Nr: 1123253	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected right first toe fracture.

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claims.


FINDINGS OF FACT

1.  The Veteran's right first toe fracture is manifested by moderate symptoms.

2.  There is no competent evidence of record showing that the Veteran currently suffers from a bilateral shoulder disability related to service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but not more, for a right first toe fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Codes 5299-5284 (2010).

2.  The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In an August 1996 rating decision, the Veteran was granted service connection for residuals of a right first toe fracture and was assigned a noncompensable rating, effective July 26, 1996.  In the October 2008 rating decision on appeal, the Veteran was denied an increased rating for his service-connected right first toe fracture.  

The Veteran's ingrown toenail of the right great toe has been rated under Diagnostic Code 5299-5284.  Diagnostic Code 5299 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  

In the present case, the right first toe fracture was rated by analogy as a foot injury, evaluated under Diagnostic Code 5284.  Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

When evaluating disabilities of the joints, consideration must be given to the degree of actual functional impairment demonstrated.  Factors to be considered include pain, fatigue, incoordination, and weakness following repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Having carefully reviewed the record, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected right first toe fracture.  The only post-service medical evidence of record is a January 2009 VA examination which the Veteran was afforded in connection with his claim for a higher rating.  During the January 2009 examination, the Veteran reported having an abnormal nail on his right big toe with periodic ingrown toenails and a bulbous tip that rubs against his shoe.  The Veteran stated that he had some pain while standing and walking, but not at rest.  He also denied having swelling, weakness, fatigability, flare-ups, incoordination, excess fatigue, or lack of endurance and he was able to perform his job as a mechanic, which required wearing heavy shoes.  He did not take any medication for pain and had no functional limitations with standing or walking.  

Physical examination revealed that the Veteran walked with a slight limp.  The right great toe had a bulbous tip and the toenail was 50 percent smaller than the left toenail.  The tip of the toe was tender.  There was no evidence of an ingrown toenail at that time, but the nail was thickened.  The Veteran was able to dorsiflex and plantar flex the big toe to 0 to 10 degrees without pain.  There was also no evidence of abnormal weight bearing, ulcerations, edema, calluses, instability, or abnormal wear pattern of the shoes.  On repetitive motion, there was no change in range of motion, coordination, fatigue, weakness, endurance, or pain.  X-rays of the right foot were normal.  

The Veteran was diagnosed as having a crush injury to the right big toe, periodic ingrown toenails, and chronic pain secondary to his crush injury.  

The Board finds that the Veteran's right first toe disability more nearly approximates the criteria for a 10 percent disability rating.  The Veteran's right first great toe disability was manifested by a slight limp, a bulbous tip of the right first toe, tenderness of the tip of the right first toe, thickened toenail, chronic pain, and range of motion of 0 to 10 degrees without pain.  In addition, the Veteran reported pain on walking and standing.  The Board finds that based on the evidence of record the severity of the overall disability warrants a 10 percent rating for the Veteran's right first toe fracture.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not support a rating higher than 10 percent.  There is nothing in the Veteran's clinical history and current findings which warrants a rating higher than 10 percent for a "moderately severe" impairment of the foot during the appellate period.  The term "moderately severe" is not defined by regulation; however, the 20 percent rating which it represents is the same rating assigned when there is ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position (Diagnostic Code 5272); when there is ankle ankylosis in a plantar flexed position of less than 30 degrees (Diagnostic Code 5270); or when there is all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads, unilaterally (Diagnostic Code 5278).  The Veteran's problems are not of the kind that it may be said that his disability more closely approximates that rating criteria as there was no evidence of abnormal weight bearing, ulcerations, edema, calluses, instability, or abnormal wear pattern of the shoes on physical examination.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, there is no evidence of record showing that the Veteran's range of motion of the right first toe was limited by pain or functional loss.  In fact, the January 2009 examiner specifically noted that the Veteran did not have any change in range of motion, coordination, fatigue, weakness, endurance, or pain on repetitive motion.  Therefore, higher compensation is not warranted under these provisions.

In sum, the Board finds that based on the evidence of record, the Veteran's disability picture meets the criteria required for a 10 percent rating, and no higher, for right first toe fracture.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's right first toe fracture should be increased for any separate periods based on the facts found during the whole appeal period.  The evidence of record in connection with this claim supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right first toe fracture is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

II.  Service connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disability.  

The competent medical evidence of record does not demonstrate that the Veteran currently suffers from a bilateral shoulder disability.  While the evidence shows that the Veteran received inservice treatment in March 1988 for a right shoulder injury, there is no evidence of a chronic disability as the medical evidence of record lacks support for any residuals since this injury occurred more than 20 years ago.  The Veteran injured his right shoulder in service from a fall and was treated for bruises of the right shoulder.  X-rays of the right shoulder was normal.  There is no evidence of any further inservice treatment for his right shoulder injury.  

Significantly, on examination in July 1991, no abnormality of either shoulder was noted and report of medical history dated May 1993, the Veteran indicated that he did not have a painful or "trick" shoulder.  The only evidence that the Veteran currently suffers from a bilateral shoulder disability are statements from the Veteran and his representative that he suffers from pain in the shoulders that is chronic in nature.  The record lacks any evidence of a diagnosed disability associated with the shoulders.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  

As was stated earlier, current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for a bilateral shoulder disability and the claim is denied.  38 U.S.C.A. § 5107(b).

III.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice in accordance with Vazquez-Flores by a letter dated September 2008.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology and severity of his right first toe disability.  

Regarding the issue of service connection for a bilateral shoulder disability, VA need not obtain an examination as the evidentiary record does not show that the Veteran currently suffers from this condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The post-service records provides particularly negative evidence against this claim, failing even to indicating the existence of the problem, let alone an association between the problem and service.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.




ORDER

Entitlement to an evaluation of 10 percent, but no higher, for right first toe fracture is granted subject to the regulations for payment of monetary benefits.

Service connection for a bilateral shoulder disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


